—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for ordinary disability retirement benefits.
Petitioner, a Vietnam War veteran, worked for the City of Buffalo in Erie County as a motor equipment mechanic. He left his job in March 1992 because he was allegedly suffering from posttraumatic stress disorder attributable to his military service in Vietnam. Respondent denied his application for ordinary disability retirement benefits, finding that he failed to establish that he was permanently incapacitated for the performance of his duties as a mechanic. Petitioner argues that this decision is not supported by substantial evidence. Based upon our review of the record, we find petitioner’s claim to be without merit.
Conflicting medical testimony was adduced at the hearing concerning petitioner’s condition. A psychiatrist who examined petitioner diagnosed petitioner with posttraumatic stress disorder and opined that he was permanently incapacitated from performing his job duties because of his severe mental and vocational dysfunction. A psychiatrist who worked for the Veterans Administration also diagnosed petitioner with post-traumatic stress disorder. Respondent’s expert psychiatrist, however, stated that while petitioner exhibited some of the symptoms of posttraumatic stress disorder, he felt that they were greatly exaggerated. He diagnosed petitioner with an adjustment disorder and opined that this condition did not permanently incapacitate petitioner from performing his job *706duties. Given respondent’s authority to evaluate conflicting medical evidence (see, Matter of Longendyke v Regan, 195 AD2d 695, 696), we find that substantial evidence supports respondent’s determination in the case at hand. Accordingly, we find no reason to disturb it.
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.